         Case 1:20-cv-07123-AJN Document 20 Filed 03/17/21 Page 1 of 1




   UNITED STATES DISTRICT
   COURT SOUTHERN DISTRICT
   OF NEW YORK

   ---------------------------------                    X
   --                                                   :
   CSX Transportation, Inc.,                            :                20-CIV-7123 (AJN)
                                                        :
                                 Plaintiff,             :
                                                        :
          against                                       :           NOTICE OF CHANGE OF
                                                        :                FIRM NAME
   Newhaven Distribution Services, Inc.                 :
                              Defendant.                :
                                                        :
   ---------------------------------                    X

TO THE CLERK OF THE COURT AND DEFENDANT:

       PLEASE TAKE NOTICE that the law firm of Keenan, Cohen & Merrick, PC has

changed its firm name to Cohen & Merrick, PC, effective immediately. The firm’s and its

lawyers’ addresses, e-mail addresses, phone numbers, and fax numbers remain unchanged. As a

result, the address of Cohen Merrick is now:

                                    Cohen & Merrick, PC
                                125 Coulter Avenue, Suite 1000
                                     Ardmore, PA 19003

       Please update your records to reflect this change.

Dated: March 17, 2021                          Respectfully submitted,

                                               COHEN & MERRICK, PC

                                         By: /s/ Nicholas J. Hubner
                                             Nicholas J. Hubner (5601059)
                                             125 Coulter Avenue, Suite 1000
                                             Ardmore, PA 19003
                                             Tel.: (215) 609-1110
                                             Fax: (215) 609-1117
                                             email: nhubner@freightlaw.net

                                               Attorneys for Plaintiff CSX Transportation, Inc.
